Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed on 11/11/2020.
Claims 1-20 are presented for examination.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 and 10/28/2021 are being considered by the examiner. 

Drawings
The drawings received on 11/11/2020 are accepted.

Specification
The specification filed on 11/11/2020 has been accepted.



Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 

Regarding claims 1, 15 and 20, under Step 2A claims recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (prong 1), and taking claim 20 as representative, claim 20 recites:
receiving information associated with an electronic device, wherein the 10information specifies an identifier of a product and at least one of: an environment that includes the product, or an individual associated with the product; 
accessing, based at least in part on the identifier, stored second information about the product that specifies at least one of: an expected environment, an expected type of individual, or a history of the product; 
15determining a product authenticity score based at least in part on a comparison of the information and the second information; and 
selectively providing a notification addressed to the electronic device based at least in part on the product authenticity score.	

The 2019 PEG indicates that claims that recite matter that falls within the following enumerated groupings of abstract ideas should be treated as reciting abstract ideas (emphasis added):
 (a) Certain methods of organizing human activity—fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
(c) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Claims 1, 15 and 20 are directed to a judicial exception (i.e., an abstract idea) without significantly more. The identified limitations above are direct to a series of steps for obtaining data, comparing/analyzing and presenting. These steps includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion), and managing personal behavior or relationships or interactions between people, which are considered Mental Processes and Organizing Certain methods of organizing activity. 
That is, other than reciting “computer, network interface, processor, electronic device”, nothing in the claim element precludes the step from practically being performed in the human mind or a human using a pen and paper. 
	The claimed concepts above, under their broadest reason of interpretation covers subject matter viewed as Certain Methods Of Organizing Human Activity with the additional recitation of generic computer components. For example, the limitations “receiving information, accessing information, providing notification”, in this context allows a first person to perform all of this steps, to receive information from another person and review compared date, which encompasses Certain Methods Of Organizing Human Activity. 

	Step 2A Prong Two: No
The 2019 PEG explains in its Summary that “a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.”
According to the 2019 PEG (footnotes removed): 
“Examiners evaluate integration into a practical application by: (a) Identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit, for example those listed below” 
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing;  and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	This is not an exclusive list, and there may be other examples of integrating the exception into a practical application.
	The courts have also identified examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea;
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.”
Regarding claims 1-20, the additional elements recited in the claims beyond the judicial exception appear to be: computer, network interface, processor, electronic device
	Instead, the above identified additional elements add insignificant extra-solution activity to the judicial exception (e.g., Mere Data Gathering, Selecting a particular data source or type of data to be manipulated), see MPEP 2106.05(g).
Additionally, the above identified additional elements merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f).
	Further, the above identified additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use, see MPEP 2106.05(e)
	In view of the above, under Step 2A (prong 2), Claims 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. Therefore, regarding claims 1-20, the abstract idea is not integrated into a practical application and thus claims 1-20 are “directed to” a judicial exception. 

Step 2B: No
	The additional elements (e.g., computer, network interface, processor, electronic device) are not constructed by the specification as “significant more” than what is already known. Further, the additional elements are recognized by the courts as performing well-understood, routine, and conventional functions. Additionally, the examiner notes that applicant’s originally-filed specification does not go into any details about any special features relating to the claimed elements listed above, thereby the claimed elements are a generic and well-known in the industry; see specification [37-40, 131], Fig. 1.
	Further, see MPEP 2106.05(f), “Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 134 S. Ct. 2347, 1357, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); see MPEP 2106.05(d), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));”
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-14, 16-19 do not add “significantly more” to the eligibility of claims 1, 15, 20, and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually.  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 13-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shulman et. Al. (U.S. Patent Publication No. 2017/00325382)

Regarding claims 1, 15 and 20, Shulman teaches 5a network interface configured to communicate with an electronic device; a processor; and memory configured to store program instructions, wherein, when executed by the processor, the program instructions cause the computer to perform operations comprising: 
10receiving information associated with the electronic device, wherein the information specifies an identifier of a product and at least one of: an environment that includes the product, or an individual associated with the product; (if the tag is scanned outside of an intended market, [35])
accessing, based at least in part on the identifier, stored second 15information about the product that specifies at least one of: an expected environment, an expected type of individual, or a history of the product; (the unique device identifier includes location-based information, [35]
determining a product authenticity score based at least in part on a comparison of the information and the second information; and selectively providing a notification addressed to the electronic device 20based at least in part on the product authenticity score, (If the tag is scanned outside of an intended market, location etc. even for a first time, the central server 100 can communicate an indication of a non-genuine product or inform the user that the product is being sold illegally in that market or convey some other message, [35], high authenticity/low counterfeit score, [62], see also [36, 58-63]).  

Regarding claims 2-5, 16-17, Shulman teaches the product authenticity score indicates that the product is potentially fraudulent or is unauthorized when the environment is different from the expected environment; the information specifies a location of the 25product and the expected environment comprises one or more predefined locations; information specifies one or more measurements in the environment; and wherein the operations comprise analyzing the measurement to determine one or more attributes of the environment; 30the measurement comprises another measurement, (see location, [35-36, 58-63]).

Regarding claim 10, Shulman teaches the information comprises one or more images of the product, a tag or label associated with the product, or both. (showing a picture of the original product on which, the Jenda Tag was affixed to and preventing it's use on other brands or types of products, [21]). 

Regarding claim 13, Shulman teaches the information comprises third information associated with a tag or a label associated with the product; and wherein the product authenticity score indicates that the product is potentially fraudulent or is unauthorized when the third information is associated with another 5instance of the product, (scanning by any device other than the original user will result in non-genuine or fraudulent result, [35-36]).  

Regarding claim 14, Shulman teaches the information comprises a characterization or measurement of the environment for use in a future authentication of the product, (location, [34-36]).

Claims 6-9, 18-19 Shulman teaches contain further limitation options for individual associated with a product or a history of the product which are options that are not considered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shulman et. al. (U.S. Patent Publication No. 2017/00325382) and further in view of Nair et. al. (U.S. Patent No. 10,140,492)


Regarding claims 11-12, Shuman does not explicitly teach the second information comprises one or 25more predetermined images of the product, the tag or the label associated with the product, or both; and wherein the product authenticity score indicates that the product is potentially fraudulent or is unauthorized when third information about the product included in or specified by the one or more images is different from the third information about the 30product included in or specified by the one or more predetermined images, Shuman teaches the mobile device 110 can display a unique authentication image upon authentication of the product, [64].
However, Nair teaches the server system is caused to perform comparing the image profile with a set of reference image profiles, each reference image profile for a reference image comprising a reference control transform value, and a reference validation transform value of the reference image, Col.2 ln 33-67…. the high-level authentication determines if the product label is authentic or counterfeit based on such comparisons, thereby establishing the authenticity of the product. In an example embodiment, a function is determined between the validation transform value of the image and the reference validation transform value corresponding to the reference image. If the function is below a threshold (Th), and the control transform values of the scanned image and the reference image are same, the product label (represented by the image) is authentic thereby establishing that the product associated with the product label may be authentic. When the function is above the threshold (Th), the product label (represented by the image) is counterfeit (or not authentic) thereby indicating that the product associated with the product label may be a counterfeit, Col.16 ln 31-55.
It would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention, to modify the section label as disclosed by Shuman to include the above limitations as taught by Nair in order to provide prevent purchasing of counterfeit products. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933. The examiner can normally be reached M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MILENA RACIC/Patent Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627